Title: John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 13 Dec. 1785
From: Adams, John
To: Van Staphorst, Jacob,Van Staphorst, Nicholas,Willink, Wilhem,Willink, Jan


          
            
              Gentlemen
            
            

              Grosvenor square

               Decr. 13. 1785—
            
          

          I have now to acquaint you that on the 29 Novr. I accepted a Bill of Mr. Thos. Barclay. No. 6. (by mistake I
            suppose it ought to be Number 8) for 200 £ st dated Paris 24 Novr. 1785 at usance first of the sett in favour of Mr.
            Grand
          This 13th. Day of Decr. I have accepted Two Bills of 200 £ st each drawn by Mr. Barclay dated Paris 1 Decr.
            1785. at usance 1st. of the sett in favour of the order of
              Mr. Nicholas Darcell—these three bills ammount to
              600£ st. to be paid at the House of C.
            & R. Puller—these three are towards an important Purpose—
          on the 1st. of December 1785 I accepted
            a Bill of Dr. Tufts in favour of Samuel Elliot on order,
            indorsed to Messrs. Harrison, Ansley & Co. for 100 £ st at 30 Day’s sight—this is to be
            charged to the United states as part of my salary—
          According to your Desire in your Letter of Novr. 8th. I have desired Collonel
            Smith since his arrival, which is only within a few Day’s, to write you, in what manner
            he has disposed of 400£ furnished him on account of the United States and he has wrote
            you accordingly—
          I could not certainly have given you Notice of a Credit which I
            never gave, I think you must have made some mistake in your figures, I drew once for 6
            or 7000 thousand Guilders for Mr. Jefferson & gave a
            Credit to Colo Humphry’s for 1000 £ stg to pay
            for honorary swords & medals for our Generals &c But I have never given
            any other Credit—Mr. Jefferson may have received orders from
            Congress or the Navy Board to Draw, but you should have been informed of it
          I mean to be very exact in advising you of all my tranactions in
            Money matters—I dont indeed always advise you of the Draughts I make for my own
            subsistance on account of my salary & little disbursements for the United
            states—but as this is a pretty regular thing, as you must have observed, it is the less
            necessary—
          I have the honor to be &c &c &c

          
            
              J A
            
          
          
            Decr. 13th. 1785 Since the foregoing was written other Bills have been presented
              & accepted—vizt—No.
              11. from Mr. Barclay in favour of Mr. Grands order for £100 st: at usance, first of
              the sett dated at Paris Decr. 7th. 1785—No. 12. for 200£ st. in all other respects like No. 11.
          
          
            
              J. A—
            
          
        